Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 28, 2017

The Court of Appeals hereby passes the following order:

A18A0804. LORNA M. NEMBHARD v. TOWNHOMES AT WEDGEWOOD
    HOMEOWNERS ASSOCIATION, INC.

       The trial court entered a final judgment against Lorna M. Nembhard and
awarded damages to Townhomes at Wedgewood Homeowners Association, Inc. in the
amount of $8,582.06. Nembhard then filed this direct appeal. We, however, lack
jurisdiction.
       Where a money judgment in an action for damages totals $10,000.00 or less, a
party must follow the discretionary appeal procedures to obtain appellate review. See
OCGA § 5-6-35 (a) (6). Nembhard’s failure to follow the required procedure deprives
us of jurisdiction to consider this appeal. See Jennings v. Moss, 235 Ga. App. 357, 357
(509 SE2d 655) (1998). Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/28/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.